Citation Nr: 0208656	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE               


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits for the 
veteran's son as a helpless child.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service as a Philippine Scout from 
December 1901 to June 1911.  He died in June 1967.  The 
appellant is acting as custodian on behalf of his half-
brother, P.T., the veteran's surviving son.

In a June 1996 decision, the Board of Veterans' Appeals (the 
Board) denied the appellant's claim of entitlement to VA 
benefits for P.T. as a helpless child of the veteran.  The 
appellant appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims  and hereinafter referred to as "the Court") 
.  In September 1997, the Court affirmed the June 1996 Board 
decision.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to VA benefits for P.T. as a 
helpless child of the veteran.
In a decision dated October 25, 2000, the Board concluded 
that new and material evidence had not been submitted to 
reopen the claim, and the claim was therefore denied.  The 
appellant appealed that decision to the Court.  Due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2001)], the 
Court, in an Order dated May 7, 2001, vacated the Board's 
October 25, 2000 decision, and remanded this matter to the 
Board.

In October 2001, the Board wrote to the appellant, soliciting 
additional evidence and argument.  No response has been 
received.



FINDINGS OF FACT

1.  In a June 1996 decision, affirmed by the Court in 
September 1997, the Board denied the appellant's claim of 
entitlement to VA benefits for P.T. as a helpless child of 
the veteran.

2.  Evidence submitted since the Board's June 1996 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the Board's final June 1996 decision 
is not new and material.  The appellant's claim of 
entitlement to VA benefits for P.T. as the helpless child of 
the veteran is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen a claim of entitlement to 
VA benefits for P.T. as the helpless child of the veteran.  
He essentially contends that P.T. became permanently 
incapable of self-support due to a mental disability prior to 
reaching the age of 18.

As noted in the Introduction, the issue on appeal was most 
recently denied by the Board in October 2000.  This case was 
remanded by Court order dated May 7, 2001.  The sole reason 
for the Court's remand was the enactment in November 2000 of 
the VCAA.

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this claim, in particular the VCAA; describe the factual 
background of this case; and then proceed to analyze the 
issue on appeal and render a decision.

Pertinent Law and Regulations

Helpless child benefits

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991) ; 38 C.F.R. 
§ 3.57(a) (2001).  A child of a veteran may be considered a 
"child" after age 18 for purposes of VA benefits if found to 
have become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a) 
(2001).

In order to establish entitlement to basic eligibility or 
pension benefits as a "helpless" child, the child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  See 38 U.S.C.A. § 101(4)(A)(ii); see also 38 
C.F.R. § 3.356(a) (2001).  The focus of analysis must be on 
the child's condition at the time of his or her 18th 
birthday; it is that condition which determines whether the 
child is entitled to the status of a "helpless" child.  
Accordingly, VA must make an initial determination as to the 
child's condition at the delimiting age.  If the veteran's 
child is shown to have been capable of self-support at 18 due 
to a mental or physical disability, VA need go no further.  
Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of 
fact premised on competent evidence in the individual case.  
38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 
32, 33 (1990).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. § 3.356(b).  The fact the 
child is earning his own support is prima facie evidence that 
he is not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child by his 
own efforts is provided with sufficient income for his or her 
reasonable support.  38 C.F.R. § 3.356(b)(1).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2001).  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

As required by the Court, the Board has given consideration 
to the provisions of the VCAA.

On November 9, 2000, during the pendency of the appellant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126].  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty to 
notify the appellant of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.
  
The Board has given consideration to the provisions of the 
VCAA as it applies to this issue.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA did away with the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  In a supplemental statement of the case which was 
issued in June 1999, the RO denied the appellant's claim as 
not well grounded.  As will be explained in detail below, 
this was error, because new and material evidence had not in 
fact been submitted and the matter of well groundedness 
should not have been reached.  However, there was no 
prejudice to the appellant because in so doing, the RO 
accorded this claim more consideration than was warranted.  
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  In any 
event, in its current, post VCAA posture, the matter of well 
groundedness of the claim is obsolete and will not be 
discussed.  The statutory standard for evaluating previously 
denied claims has been set forth above and will be adhered to 
by the Board in its analysis below.

With respect to claims filed prior to August 29, 2001, such 
as this one, the VCAA appears to have left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether VA's duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Specifically, the Board notes that the regulation 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  The 
changes to this regulation are, however, effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the 
appellant's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.   

The precise parameters of the VCAA may be subject to judicial 
interpretation.  The Board believes, however, that with 
respect to cases such as this, involving the matter of 
submission of new and material evidence, although VA's duty 
to assist appears to be circumscribed as described above, the 
notice provisions of the VCAA are applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The appellant was informed in the October 1998 rating 
decision, the February 1999 statement of the case (SOC), and 
the June 1999 and July 2000 supplemental statements of the 
case (SSOCs) of the relevant law and regulations and the 
types of evidence that could be submitted by him in support 
of his claim.  Further, although the Court's May 2001 remand 
serves to vacate the Board's October 2000 denial and its 
legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the appellant.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's October 2000 denial, the 
appellant received additional extensive advisement of the 
evidence that would be required to reopen and substantiate 
this claim.  

The Board additionally notes the existence of the Court's 
September 1997 memorandum decision, affirming the Board's 
original June 1996 denial of the appellant's claim on behalf 
of P.T.  These two decisions also serve to inform the 
appellant of the reasons his claim was originally denied, and 
the evidence necessary to substantiate it.

Moreover, the March 2001 Motion of the Secretary of VA to 
remand the case, which was unopposed by the appellant and 
which was granted by the Court, served to inform the 
appellant of the provisions of the VCAA.

In short, the Board concludes that the appellant has been 
accorded ample notice of what is required in the case, thus 
satisfying the provisions of the VCAA.

Although the Board concludes that VA's duty to assist is 
circumscribed in cases such as this, involving finality and 
the submission of new and material evidence,  reasonable 
efforts have in fact been made to assist the appellant in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating the claim. 

The appellant has been afforded ample opportunity to present 
evidence and argument in support of his claim.  In 
particular, he presented testimony at a personal hearing 
before the RO Hearing Officer in August 1998, and has 
submitted numerous written statements, which are all of 
record.  The appellant was asked in an August 2000 letter 
whether he had completely stated his case, and in his August 
2000 response, he indicated that he wished to have the case 
decided based on the record at that time, and that he did not 
wish to wait for expiration of the 60 day response period.  
Finally, the Board wrote to the appellant in October 2001, 
asking if he had any additional evidence and argument to 
submit.  The appellant did not respond to the Board's 
inquiry.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Factual Background

Previously submitted evidence

The record reflects that the veteran had active service as a 
Philippine Scout from December 1901 to June 1911.  
Certification from the Local Civil Registrar dated in January 
1953 shows that the veteran's son, P.T., was born in March 
1949.

The veteran died in June 1967.  Later that month, the 
veteran's widow filed a claim of entitlement to dependency 
and indemnity compensation.  She indicated on her application 
that their son, P.T., would then be in his third year of high 
school if he had not been forced to quit due to lack of 
funds.  She also indicated on her application that she did 
not have any helpless children.

In a July 1968 statement, the principal of the Saint John 
Academy reported that P.T. had enrolled in classes for the 
1965-1966 academic year, but that he had to leave school in 
September 1965 due to his father's illness.  Verifications of 
school attendance submitted by the Saint John Academy in 
August 1968 and August 1969 note that P.T. was then a student 
in high school.

A Certificate of Death reveals that the veteran's widow died 
in November 1975.  The informant of her death was noted to be 
her son, P.T.

In October 1987, the appellant submitted a claim of 
entitlement to VA benefits on P.T.'s behalf.  The appellant 
claimed that his half-brother, P.T., had been mentally 
disabled since before his 18th birthday.

The appellant subsequently submitted a joint affidavit, 
signed in April 1989, in which the two affiants indicated 
that they personally knew P.T. and that they were aware that 
he had suffered from a "mental sickness" from before he 
reached the age of 18 and up to the present.  

The appellant also submitted two medical certificates from a 
Vicente N. Sta. Maria, M.D., the first dated in April 1989 
and the second in May 1994, in which the physician indicated 
that he had treated P.T. for "mental sickness," identified as 
an anxiety neurosis, from 1966 to 1970.  Dr. Sta. Maria 
stated that P.T. was given tranquilizers like Phenobarbital, 
Librium, and Seconal, which provided only temporary relief.  

During a personal hearing conducted in July 1993, the 
appellant testified that in 1966, when P.T. was 17 years old, 
he showed signs of some kind of retardation or mental defect.  
He stated that P.T. did not speak and that he was sometimes 
childish.  He stated that P.T. had lived with him since their 
mother died in 1975 and that he had not completed his 
elementary education due to his sickness.  He stated that 
P.T. had not had any form of gainful occupation since 1966.

In August 1993, a social survey was conducted with several of 
P.T.'s friends and neighbors.  These individuals indicated 
that based upon P.T.'s behavior, they each felt that he was 
sick.  They also reported that they had each first noted 
P.T.'s symptoms appearing three to five years earlier [i.e. 
in the late 1980's].

In a report of an August 1993 VA psychiatric examination, a 
psychiatrist noted a diagnosis of chronic schizophrenia.  The 
psychiatrist reportedly based this diagnosis primarily upon 
information provided by the appellant; a mental status 
examination could not be conducted because P.T. refused to 
speak.  The psychiatrist did not indicate in his report the 
onset of the disorder.

The report of a March 1994 VA field investigation indicates 
that it had been determined that P.T. did not suffer from a 
mental disorder and that he was only pretending to have a 
mental disorder in order to obtain VA benefits.  The 
investigator noted that he had numerous discussions with 
individuals who knew both P.T. and the appellant, and that 
each of these individuals had stated "categorically" that 
P.T. was not suffering from any mental or physical defects.  
The investigator also reported that he had interviewed the 
appellant, and had attempted to interview P.T., who refused 
to speak.  The appellant reportedly stated that P.T. had a 
mental ailment since he was a teenager, that he quit school 
because of his ailment, and that he had never been employed.  
The investigator concluded that the appellant's statements 
were not credible, in light of the information provided by 
others.  The investigator noted that six individuals, five of 
whom stated that they had known P.T. since he was a small 
child, all stated that P.T. was not suffering from a mental 
or physical defect, that they conversed with him regularly, 
that P.T. lived alone in his own house and not with the 
appellant, that P.T. had undergone military training with the 
army, and that he had been employed as a security guard.  
Three of the individuals further stated that they knew the 
appellant was trying to obtain VA benefits for P.T., and that 
P.T. was pretending to have a mental defect in order to 
obtain VA benefits.  The investigator attempted to contact 
the physician, Dr. Sta. Maria, who claimed to have treated 
P.T. from 1966 to 1970, but was informed that the physician 
was no longer associated with the health clinic.

A memorandum associated with the file indicates that the 
physician who prepared the medical certificates in this case, 
Dr. Sta. Maria, was a regular contributor of medical 
statements in support of VA claimants.  It was noted that 
this physician's statements normally identified a medical 
condition and showed a period of treatment that was rendered 
many years in the past (oftentimes 40 to 50 years ago).  The 
memorandum notes that the RO had made numerous requests of 
this physician to provide clinical records contemporaneous 
with the alleged treatment, and the physician responded that 
all of such records were destroyed by fire in 1983.

[The Board observes in passing that Dr. Sta. Maria is well 
known to it and to the Court.  The Court, in persuasive, 
single-judge memorandum decisions, has determined on at least 
two occasions that Dr. Sta. Maria's medical opinion based on 
his own recollection without the aid of treatment records was 
not credible medical evidence.  See Cruzada v. Gober, U.S. 
Vet. App. No. 96-1132, (Sept. 16, 1997) (Holdaway, J.).  The 
second Court decision involved this case and will be 
discussed below.  While these single judge decisions carry no 
precedential weight, and the decision in the prior appeal of 
this claim is not the law of the case as to the current 
claim, they may be relied upon for any persuasiveness or 
reasoning they contain.  Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

The Board's June 1996 decision

In its June 1996 decision, the Board determined that a 
preponderance of the evidence was against finding that P.T. 
had ever suffered from a mental disability.  For this reason, 
the Board concluded that P.T. was not qualified to receive VA 
benefits on the basis that he had become incapable of self-
support, due to mental illness, prior to attaining the age of 
18.

In reviewing the evidence and providing reasons and bases in 
support of its conclusion, the Board found the appellant's 
assertions that P.T. suffered from mental illness and the 
numerous lay statements to that effect to be of no probative 
value because these individuals were not competent to 
diagnose P.T. with a mental disability.  The Board further 
found that the opinions of Dr. Sta. Maria and the August 1993 
VA psychiatrist were outweighed by the findings of the field 
investigator, who determined that P.T. had only been 
pretending to have a mental illness for the purpose of 
obtaining VA benefits.  The Board also found that the 
conclusion of the field investigator was consistent with 
other evidence of record, including the statements of several 
individuals indicating that P.T. was working and the findings 
of the August 1993 social survey, which revealed that P.T.'s 
symptoms had only been observable to several people for the 
past three to five years.  The Board also noted the claim 
brought by the veteran's widow in 1967 in which she indicated 
that she had no helpless children, and the various documents 
submitted in 1968 and 1969, which each indicated that P.T. 
was in school at the time he turned 18.  For these reasons, 
the Board concluded that the preponderance of the evidence 
demonstrated that P.T. did not suffer from a mental 
disability and was not qualified to receive VA benefits as a 
helpless child of the veteran.

The Court's July 1997 decision

The appellant appealed the Board's decision to the Court.  In 
July 1997, the Court issued a single judge memorandum 
decision affirming the Board's June 1996 decision.  After 
examining the Board's factual findings, the Court concluded 
that there was a plausible basis for the Board's decision 
that P.T. was not a helpless child for the purposes of VA 
benefits.  The Court found that "the only evidence supporting 
the appellant's claim is sworn statements by Dr. Sta. Maria."  
The Court in essence upheld the Board's rejection of Dr. Sta. 
Maria's statements.   See U.S. Vet. App. No. 96-1259 (Ivers, 
J.)

Newly submitted evidence

In February 1998, the appellant filed to reopen his claim of 
entitlement to VA benefits for P.T. as the helpless child of 
the veteran.

During a personal hearing conducted in August 1998, a hearing 
officer asked the appellant whether he had any new and 
material evidence to submit in order to reopen his claim.  In 
response, the appellant indicated that he had no new 
evidence.  The appellant stated that he recalled his mother 
telling him that P.T. had been treated by Dr. A., but that 
Dr. A. had moved to the United States and was now deceased.  
The appellant also stated that P.T. had been treated by Dr. 
Sta. Maria at one point in his life.

In the October 1998 rating decision, the RO found that no new 
and material evidence had been submitted to reopen the claim 
of entitlement to VA benefits for P.T. as a helpless child of 
the veteran.  Thereafter, the appellant submitted a timely 
Notice of Disagreement with that decision.

In February 1999, the RO issued an SOC in which it continued 
to find that that no new and material evidence had been 
submitted to reopen the claim of entitlement to VA benefits 
for P.T. as a helpless child of the veteran.  In reaching 
this conclusion, the RO specifically cited to the standard 
for reopening claims set forth in 38 C.F.R. § 3.156 and to 
the Federal Circuit's decision in Hodge, 155 F.3d at 1363.

In April 1999, the appellant submitted several signed 
affidavits from eight individuals claiming that they knew 
P.T. and that he had been mentally disabled since before he 
was 18.  In August 1999, the appellant submitted affidavits 
from three additional people, who also indicated that they 
knew P.T. and that they were aware that he had been mentally 
disabled prior to his 18th birthday.  The appellant also 
submitted a statement from another individual who stated that 
although that person had previously executed a statement 
against the appellant, this was done only because of personal 
feelings against him.  That individual then went on to state 
that P.T. had suffered from a mental disability since before 
he was 18.

As discussed in the Introduction, this issue was denied by 
the Board in October 2000.  The appellant appealed to the 
Court, which remanded this case due to the enactment of the 
VCAA.  In October 2001, the Board wrote to the appellant, 
inviting the submission of additional evidence and argument.  
It dues not appear that any additional evidence has been 
submitted since August 1999.

Analysis

Preliminary matters

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C.A § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  The Board 
additionally notes, however, that the Court's May 2001 Order 
identified no specific defects in the Board's October 2000 
decision and instructed the Board to ensure compliance with 
the VCAA.  The Board has reviewed the entire record and as 
discussed in detail above is satisfied that such compliance 
is shown.

Although as discussed above, the RO determined in June 1999 
that the claim was not well grounded, the Board is under the 
statutory obligation to conduct a de novo review of the issue 
of whether new and material evidence has been submitted.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also 38 U.S.C.A. §§ 5108, 7104(b).  In Barnett, the 
Federal Circuit determined that the issue of whether new and 
material evidence has been submitted is a matter of 
jurisdiction, and that the Board did not have the 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence had been submitted.  
Barnett, 83 F.3d. at 1384.  Hence, the Board is not bound by 
the June 1999 RO determination and will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to VA benefits 
for P.T. as the helpless child of the veteran.  

The Board additionally observes in passing that remand to the 
RO for readjudication is not necessary in this case.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In this case, as detailed in the VCAA discussion above, the 
appellant has been given adequate notice of what is required.  
Significantly, in the February 1999 statement of the case, 
the RO in fact denied the appellant's claim because no new 
and material evidence had been submitted.  In later denying 
the claim as not well grounded, the RO gave this claim more 
consideration than it was due.  Cf. Edenfield, supra.  In 
short, the appellant has not been prejudiced by any action of 
the RO, and further adjudication at the RO level is not 
necessary.     

Discussion

The appellant is seeking to reopen a claim of entitlement to 
VA benefits for P.T. as the helpless child of the veteran.  
He essentially contends that P.T. became permanently 
incapable of self-support due to a mental disability that 
developed prior to his reaching the age of 18 (that is, by 
May 1967).

In its June 1996 decision, which was affirmed by the Court, 
the Board denied the appellant's claim of entitlement to VA 
benefits for P.T. as the helpless child of the veteran.  That 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100; see also Evans, 9 Vet. App. at 285.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that new and material evidence 
has not been submitted which is sufficient to reopen the 
appellant's claim of entitlement to VA benefits for P.T. as 
the helpless child of the veteran.  

In its June 1996 decision, the Board essentially determined 
that the preponderance of the evidence supported the 
conclusion that P.T. was not suffering from either physical 
or mental disability, but rather that he was merely 
pretending to be mentally ill as part of a scheme to receive 
benefits from the United States government.  That conclusion 
was based in large measure upon the findings of the VA field 
investigator, which have been reported above.  The Board 
noted that the conclusion of the field investigator was 
consistent with other evidence of record, including the 
findings of the August 1993 social survey, which revealed 
that P.T.'s alleged symptoms had only been observable to 
people for the past three to five years.  Moreover, the 
evidence of record, including a statement of P.T's mother in 
June 1967, when P.T. was 18 years of age, did not include any 
suggestion of mental illness at that time, or for that matter 
for approximately two decades thereafter.   Although the 
Board considered numerous affidavits from friends and 
neighbors indicating that P.T. suffered from mental illness 
since before he was 18, the Board found that these statements 
were of no probative value because these individuals were not 
competent to diagnose P.T. with a mental disorder.  The Board 
rejected Dr. Sta Maria's opinion concerning P.T.'s alleged 
mental illness.

Since filing to reopen this claim, the appellant has 
submitted more statements which are virtually identical to 
those submitted in his previous claim in which he and others 
have asserted that P.T. has been mentally disabled since 
before he was 18.  

Notwithstanding whatever credibility determinations may have 
been inherent in the Board's June 1996 decision, the Board is 
cognizant that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
additionally submitted evidence, although not its weight, is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board is of course aware that the presumption of 
credibility does not apply if the evidence is inherently 
false or untrue.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994); see also Samuels v. West, 11 Vet. App. 433, 436 
(1999).  Although the Board is aware of allegations of fraud 
which hover over this case, the conclusion of the Board is 
that these newly submitted affidavits are not "inherently 
false" and must be accepted at face value under Justus.  

However, while the Board will presume the credibility of 
these statements, there is  no indication that either the 
appellant or any of these affiants possess the specialized 
knowledge, skill, experience, training or education to 
provide competent testimony on medical matters, such as a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495-496 (1992).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
stated: "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C. 5108."
  
Because these additional statements do not constitute 
competent medical evidence of a mental disability, the Board 
finds that they are not material as to the primary reason for 
the Board's previous denial, which was its conclusion that 
P.T. never suffered from any mental disorder, certainly not 
before the age of 18.  Therefore, the Board finds that both 
the appellant's own statements and the affidavits from 
various friends and neighbors are merely cumulative of 
previously submitted evidence, do not bear directly and 
substantially upon the specific matter under consideration 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

No additional medical evidence has been submitted.  The Board 
notes that during his August 1998 personal hearing, the 
appellant stated that P.T.'s mental illness had been treated 
in the past by Drs. A. and Sta. Maria.  This evidence is not 
new.  With respect to Dr. A., the appellant was unable to 
submit any records of such treatment because Dr. A. 
apparently later moved to the U.S. and is now deceased.  With 
respect to Dr. Sta. Maria, two opinion letters from Dr. Sta. 
Maria were specifically considered and rejected by the Board 
in its June 1996 decision, and the Court agreed with the 
Board's conclusion in its July 1997 single judge memorandum 
decision.  No additional statements have been received from 
Dr. Sta. Maria.

Although the appellant also testified during his August 1998 
hearing that he would attempt to obtain additional statements 
from physicians in support of his claim, no such statements 
have since been submitted.  Thus, to date, the appellant has 
submitted no competent evidence showing that P.T. has ever 
had a mental disability.

In summary, the Board finds that the additional evidence 
which was submitted by the appellant, consisting primarily of 
his own statements and lay affidavits, is not competent and 
probative as to the matter at hand.  As such, the 
additionally submitted evidence is merely cumulative of 
previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that such must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the claim is not reopened.  The benefit sought 
on appeal remains denied.


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to VA benefits for the 
veteran's son as a helpless child of the veteran is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

